Citation Nr: 1455589	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-27 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include Barrett's esophagus, postoperative hiatal hernia, and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to February 1971, which includes service in the Republic of Vietnam.  He also had a verified period of active duty for training (ACDUTRA) with the Army National Guard from November 1962 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to service connection for Barrett's esophagus, postoperative hiatal hernia, and GERD.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The Veteran's claim of service connection for a gastrointestinal disability was originally denied in a September 1997 rating decision on the basis that there was no evidence that the claimed disability had its onset in service or was otherwise caused or aggravated by service.  The Veteran subsequently submitted a statement in November 1997 in which he reported that he had been receiving treatment for gastrointestinal problems (i.e. stomach and esophagus problems) ever since his separation from service.  As such evidence is indicative of a continuity of gastrointestinal symptomatology in the years since service and suggests that the claimed gastrointestinal disability may be related to service, the Board finds that new and material evidence was received within a year of the September 1997 decision.  See 38 C.F.R. § 3.156(a) (2014). 

The claim of service connection for a gastrointestinal disability was not re-adjudicated on the merits until the August 2012 rating decision, from which the current appeal originates.  As new and material was submitted within a year of the September 1997 rating decision, that decision is not final and the Veteran's initial claim of service connection for a gastrointestinal disability remains pending.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156 (a)-(b).  Thus, the Board will adjudicate the claim of service connection for a gastrointestinal disability on a de novo basis and the issue on appeal is characterized as stated above.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran claims that he has a current gastrointestinal disability, that he began experiencing gastrointestinal symptoms in service, and that he has experienced a continuity of gastrointestinal symptomatology in the years since service.  He has explained that although he did not receive any significant treatment for gastrointestinal symptoms in service or for a number of years after service, he nonetheless experienced such symptoms during service and in the years immediately following service and self-medicated (e.g., used antacids) during that time.

The Veteran was afforded VA examinations in April 2012 to assess the nature and etiology of his claimed gastrointestinal disability and was diagnosed as having GERD, Barrett's esophagus/hiatal hernia, and status post stomach bypass surgery. The physician who conducted the examinations opined that it was not likely ("less likely than not") that any of these disabilities were incurred in or caused by service.  He reasoned that although the Veteran was diagnosed as having gastroenteritis in service, this did not have anything to do with his currently claimed diagnoses.  Also, none of the currently claimed gastrointestinal diagnoses were evident during the Veteran's separation examination.

The April 2012 opinions are insufficient because they are predominantly based upon the absence of evidence of treatment for the currently diagnosed gastrointestinal disabilities in the Veteran's service treatment records.  The opinions do not reflect consideration of the Veteran's reports of symptoms in service and of a continuity of symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the September 2013 hearing, the Veteran reported that he had received relevant private treatment from Dr. Rall and Dr. Hutchin.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records. 38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from Dr. Rall and Dr. Hutchin.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a gastrointestinal disability from Dr. Rall and Dr. Hutchin.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disability.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current gastrointestinal disability identified (i.e., any gastrointestinal disability diagnosed since September 1997), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during service, is related to the Veteran's gastrointestinal problems in service, is related to his presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all gastrointestinal disabilities diagnosed since September 1997 (including, but not limited to, Barrett's esophagus, hiatal hernia, and GERD), all instances of treatment for gastrointestinal problems in the Veteran's service treatment records (including the December 1964 treatments for vomiting, abdominal cramps, and diarrhea and the December 1964 diagnosis of gastroenteritis), his reports of having experienced other gastrointestinal symptoms in service and self-medicating such symptoms, his reports of a continuity of gastrointestinal symptomatology in the years since service, and his presumed exposure to herbicides in service.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report gastrointestinal symptoms in service and in the years since that time as well as his history, and such statements by the Veteran (including those of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for specific gastrointestinal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



